SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment No. 3) Under the Securities Exchange Act of 1934* WuXi PharmaTech (Cayman) Inc. (Name of Issuer) Ordinary Shares, Par Value $0.02 Per Share (Title of Class of Securities) (CUSIP Number) Scott A. Arenare, Esq. Managing Director and General Counsel Warburg Pincus LLC 450 Lexington Avenue New York, NY 10017 (212) 878-0600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Steven J. Gartner, Esq. Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, NY 10019 (212) 728-8000 July 29, 2010 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D/A CUSIP No. – 929352102 Page2 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus Private Equity X, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 36,084,320* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 36,084,320* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 36,084,320* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.5%** 14 TYPE OF REPORTING PERSON PN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 2 SCHEDULE 13D/A CUSIP No. – 929352102 Page3 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus X Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 1,154,392* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 1,154,392* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,154,392* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1%** 14 TYPE OF REPORTING PERSON PN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 3 SCHEDULE 13D/A CUSIP No. - 929352102 Page 4 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus X, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON PN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 4 SCHEDULE 13D/A CUSIP No. - 929352102 Page 5 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus X LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON OO * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 5 SCHEDULE 13D/A CUSIP No. -929352102 Page 6 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON OO * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 6 SCHEDULE 13D/A CUSIP No. -929352102 Page 7 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON OO * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 7 SCHEDULE 13D/A CUSIP No. -929352102 Page 8 of 14 pages 1 NAME OF REPORTING PERSONS Warburg Pincus & Co. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON PN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 8 SCHEDULE 13D/A CUSIP No. -929352102 Page 9 of 14 pages 1 NAME OF REPORTING PERSONS Charles R. Kaye 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON IN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 9 SCHEDULE 13D/A CUSIP No. -929352102 Page10 of 14 pages 1 NAME OF REPORTING PERSONS Joseph P. Landy 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)⊠ 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 37,238,712* 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 37,238,712* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,238,712* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.7%** 14 TYPE OF REPORTING PERSON IN * See Item 5. ** Calculated based upon 555,959,270 ordinary shares outstanding as of June 14, 2010, as reported by WuXi PharmaTech (Cayman) Inc. in its Form 6-K filed on June 24, 2010. 10 This Amendment No. 3 to Schedule 13D (“Amendment No. 3”) amends the Schedule 13D originally filed on July 14, 2008, as previously amended by Amendment No. 1, filed on December 17, 2008, and by Amendment No. 2 (“Amendment No. 2”), filed on April 27, 2010 (as so amended, the “Schedule 13D”), and is being filed on behalf of Warburg Pincus Private Equity X, L.P., a Delaware limited partnership (“WP X”), Warburg Pincus X Partners, L.P., a Delaware limited partnership (“WPP X” and together with WP X, the “Funds”), Warburg Pincus X, L.P., a Delaware limited partnership and the sole general partner of each of the Funds (“WP X LP”), Warburg Pincus X LLC (“WP X LLC”), a New York limited liability company and the sole general partner of WP X LP, Warburg Pincus Partners, LLC (“WPP LLC”), a New York limited liability company and the sole member of WP X LLC, Warburg Pincus LLC, a New York limited liability company that manages each of the Funds (“WP LLC”), Warburg Pincus & Co. (“WP”), a New York general partnership and the managing member of WPP LLC, and Messrs. Charles R. Kaye and Joseph P. Landy, each a Managing General Partner of WP and Co-President and Managing Member of WP LLC (Mr. Kaye, Mr. Landy, WP X, WPP X, WP X LP, WP X LLC, WPP LLC, WP LLC and WP collectively being referred to as the “Reporting Persons”).This Amendment No. 3 relates to the ordinary shares, par value $0.02 per share (the “Ordinary Shares”), of WuXi PharmaTech (Cayman) Inc., a Cayman Islands corporation (the “Company”).Capitalized terms used but not defined herein have the meaning ascribed thereto in the Schedule 13D. Item 4.Purpose of Transaction Item 4 of the Schedule 13D is hereby amended to add the following at the end of the discussion: On July 29, 2010, the Company announced that it had mutually agreed with Acquiror (as defined in Amendment No. 2) to terminate their previously announced Acquisition Agreement (as defined in Amendment No. 2).Upon the termination of the Acquisition Agreement, the Voting Agreement (as defined in Amendment No. 2) terminated pursuant to its terms.Consequently, the Funds no longer have any obligations under the Voting Agreement with respect to their Ordinary Shares or ADSs. Item 5.Interest in Securities of the Issuer Items 5(a) and (c) of the Schedule 13D are hereby amended by replacing them in their entirety with the following: (a)WP X is the direct owner of 25,977,440 Ordinary Shares and 1,263,360 ADSs, representing approximately 6.5% of the outstanding Ordinary Shares.WPP X is the direct owner of 831,056 Ordinary Shares and 40,417 ADSs, representing approximately 0.2% of the outstanding Ordinary Shares.Accordingly, as of July 29, 2010, the Funds may be deemed to beneficially own an aggregate of 26,808,496 Ordinary Shares and 1,303,777 ADSs, representing approximately 6.7% of the outstanding Ordinary Shares.The percentages used herein are calculated based upon the 555,959,270 Ordinary Shares that were outstanding as of June 14, 2010 as reported in the Company’s Form 6-K filed with the Securities and Exchange Commission on June 24, 2010. Due to their respective relationships with the Funds and each other, each of the Reporting Persons may be deemed to beneficially own, in the aggregate, 37,238,712 Ordinary Shares.Each of WP, WPP LLC, WP LLC, WP X LLC, WP X LP, Mr. Kaye and Mr. Landy disclaim beneficial ownership (within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of all of the Ordinary Shares. (c)No transactions in the Ordinary Shares were effected by any of the Reporting Persons nor,to the best of their knowledge, any of their general partners, members or directors as set forth on Schedule I to the Schedule 13D during the sixty days before the date of this Amendment No. 3. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 of the Schedule 13D is hereby amended by inserting the following at the end thereof: As described in Item 4 hereto, the Voting Agreement entered into by WP X, WPP X and Acquiror has been terminated.The information set forth in Item 4 with respect to the Voting Agreement is incorporated into this Item 6 by reference. [Remainder of page left intentionally blank] 11 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: August 2, 2010 WARBURG PINCUS PRIVATE EQUITY X, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus & Co., its managing member By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS X, L.P. By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus & Co., its managing member By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS X PARTNERS, L.P. By: Warburg Pincus X, L.P., its general partner By: Warburg Pincus X LLC, its general partner By: Warburg Pincus Partners, LLC, its sole member By: Warburg Pincus & Co., its managing member By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS X LLC By: Warburg Pincus Partners, LLC, its sole member By:Warburg Pincus & Co., its managing member By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS PARTNERS, LLC By:Warburg Pincus & Co., its managing member By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS & CO. By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Partner WARBURG PINCUS LLC By: /s/ Scott A. Arenare Name:Scott A. Arenare Title:Managing Director By: /s/ Scott A. Arenare Name:Charles R. Kaye By:Scott A. Arenare, Attorney-in-Fact* By: /s/ Scott A. Arenare Name:Joseph P. Landy By:Scott A. Arenare, Attorney-in-Fact** *Power of Attorney given by Mr. Kaye was previously filed with the Securities and Exchange Commission on March 2, 2006 as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc. **Power of Attorney given by Mr. Landy was previously filed with the Securities and Exchange Commission on March 2, 2006 as an exhibit to a Schedule 13D filed by Building Products, LLC with respect to Builders FirstSource, Inc.
